Per Curiam.

The relators, as trustees of the Wads-worth Company of Jehovah’s Witnesses, by this action in mandamus seek to compel the respondents to issue to relators a building permit, under the zoning and building ordinance of the city of Wadsworth, to erect a church building.
*328It is alleged in the petition that, at all times since the original application for a permit until the final refusal, the lot on which the building was proposed to be erected was in a zone in which the erection of church buildings was permitted; that all requirements of the zoning ordinance have been complied with as far as relators are concerned; that other religious organizations have been allowed to build and alter their church buildings in that district; and that the action taken by respondents is arbitrary, discriminatory and an abuse of discretion and there is no basis in fact or law for their decision.
No issue has been raised by respondents, they being in default of motion, demurrer or answer. Relators have filed a motion for summary judgment.
Accordingly, relators’ motion is sustained and a writ of mandamus is allowed. See Section 12294, General Code (Section 2731.10, Revised Code).

Writ allowed.

Weygandt, C. J., Middleton, Taft, Hart, Zimmerman, Stewart and Lamneck, JJ., concur.